                                                                                  FILED
                                                                                JUNO l 2021
                        UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF NORTH CAROLINA                     PETER A. MOORE   JR., CLERK
                                                                             US Cf-aT COORT, EDNC
                              WESTERN DIVISION                              BY-+--+1--+---DEP OLK




UNITED STATES OF AMERICA                       )
                                               )
               V.                              ) CRIMINAL INFORMATION
                                               )
BRANDI RICHELLE HARRIS                         )
                                               )


      The United States Attorney charges:


      On or about July 3, 2020, in the Eastern_ District of North Carolina, the

defendant, BRANDI RICHELLE HARRIS, knowingly and willfully did transmit in
                                                                            '

interstate and foreign commerce, a post on Facebook and a Facebook Messenger
          I
communication to Richard Harris, and those communications contained a threat to                 ,;

injure A.P.H., A.G.H, and A.V.H., specifically that she intend~d to kill them as well

as herself, in violation of Title 18, United States Code, Section 875(c).




                                           1



              Case 5:21-cr-00224-D Document 5 Filed 06/01/21 Page 1 of 3
                                   FORFEITURE NOTICE

       Notice is hereby given that all right, title and interest in the property described

herein is subject to forfeiture.

       Upon conviction of any offense charged herein constituting "specified unlawful

activity'' (as defined in 18 U.S.C. §§ 1956(c)(7) and 1961(1)), or a conspiracy to commit

such offense, the defendant shall forfeit to the United States, pursuant to 18 U.S.C.

§ 981(a)(l)(C), as made applicable by 28 U.S.C. § 2461(c), any property, real or

personal, which constitutes or is derived from proceeds traceable to the said offense.

       Upon conviction of any violation of the Gun Control Act, the National Firearms

Act, or any other offense charged herein that involved or was perpetrated in whole or
                                                                       -
in part by the use of firearms or ammunition, the defendant shall forfeit to the United

States, pursuant to 18 U.S.C. § 924(d) and/or 26 U.S.C. § 5872, as made applicable by

28 U.S.C. § 2461(c), any and all firearms and ammunition that were involved in or

used in a knowing or willful commission of the offense, or, pursuant to 18 U.S.C.

§ 3665, that were found in the possession or under the immediate control of the

defendant at the time of arrest.

       If any of the above-described· forfeitable property, as a result of any act or

omission of a defendant: cannot be located upon the exercise of due diligence; has

been transferred or sold to, or deposited with, a third party; has been placed beyond

the jurisdiction of the court; has been substantially diminished in value; or has been

commingled with other property which cannot be divided without difficulty; it is the

intent of the United States, pursuant to Title 21, United States Code, Section 853(p),
                                            2                    '




           Case 5:21-cr-00224-D Document 5 Filed 06/01/21 Page 2 of 3
to seek forfeiture of any other property of said defendant up to the value of the

forfeitable property described above.



G. NORMAN ACKER, III
Acting United States Attorney



B~ MJiORD M. DEVOE
Assistant United States Attorney




                                        3




          Case 5:21-cr-00224-D Document 5 Filed 06/01/21 Page 3 of 3
